EXHIBIT 10.1

AGREEMENT OF SALE AND PURCHASE

THIS AGREEMENT OF SALE AND PURCHASE (“Agreement”) is made this 29th day of
December, 2006 between KeyTronic Corporation, a Washington corporation, having
an address at North 4424 Sullivan Road, Spokane, Washington 99216 (“Seller”) and
ADEVCO CORPORATION or its nominee, a Georgia corporation, having an address at
3867 Holcomb Bridge Road, Suite 800, Norcross, GA 30092 (“Buyer”). This
Agreement is to be effective as of the date this Agreement has been executed and
delivered by the last party to sign, as evidenced by the dates next to the
respective signatures of Seller and Buyer on the execution page(s) of this
Agreement (the “Effective Date”).

In consideration of the covenants and provisions contained herein, and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

1. Agreement to Sell and Purchase. Seller agrees to sell to Buyer, and Buyer
agrees to purchase from Seller, subject to the terms and conditions of this
Agreement, those certain tracts or parcels of land, with the building of
approximately 45,448 square feet situate thereon, known as 4201 Del Rey
Boulevard, consisting of approximately 23.0+/- acres, located in Las Cruces,
Dona Ana County, New Mexico, as more fully described in the legal description
attached hereto as Exhibit “A”, (the “Real Property”) and all the buildings and
other improvements situated thereon, including all fixtures, equipment, and
other personal property (collectively, the “Personal Property”) attached or
appurtenant to, located in or on, or used in connection with the Real Property
including without limitation, the personal property listed on attached Exhibit
“B” and all intangible property (the “Intangible Property”) owned by Seller and
pertaining to the Real Property, including without limitation, plans and
specifications, engineering plans and studies, floor plans and landscape plans,
telephone exchange numbers, permits, approvals, variances and development and
utility rights and allotments [the Real Property, the Personal Property and the
Intangible Property are collectively called the “Property”].

2. Purchase Price.

(a) The purchase price for the Property is Four Million Two Hundred Eighty Two
Thousand Five Hundred Twenty-one Dollars and xx/100 ($4,282,521.00) (the
“Purchase Price”), payable as follows:

(i) Twenty-five Thousand Dollars ($25,000.00) (the “Initial Deposit”) by wire
transfer or check payable to First American Title Insurance Company (“Escrow
Agent”), which Buyer shall deliver to Escrow Agent within seven (7) business
days after execution of this Agreement; in the event Buyer fails to deliver the
Initial Deposit to Escrow Agent in accordance with the foregoing, this Agreement
shall be void and of no force or effect.

(ii) One Hundred Fifty Thousand Dollars ($150,000.00) (the “Additional Deposit”)
by wire transfer or check payable to Escrow Agent which Buyer shall deliver to
Escrow Agent within five (5) business days following expiration of the Due
Diligence Period (as defined below) provided Buyer does not elect to terminate
this Agreement prior to the expiration of the Due Diligence Period.

 

-1-



--------------------------------------------------------------------------------

(ii) The balance of the Purchase Price shall be paid to Seller at Settlement (as
defined below) in cash by wire transfer of immediately available federal funds.

(b) The Initial Deposit and the Additional Deposit, together with all interest
earned thereon, shall collectively be referred to as the “Deposit”. The Deposit
shall be held in an interest bearing, federally insured account, by Escrow Agent
in accordance with this Agreement pending consummation of this transaction. At
the completion of Settlement, the Deposit, less any accrued interest, shall be
paid to Seller on account of the Purchase Price. Any interest earned on the
Deposit shall be paid to Buyer unless Seller shall be entitled to the Deposit by
reason of a default by Buyer, in which case such interest shall be paid to
Seller. Buyer’s Federal Tax I.D. Number is 58-19115670; Seller’s Federal Tax
I.D. Number is 91-0849125.

(c) If there is a dispute between Seller and Buyer regarding whether the Deposit
shall be returned to Buyer or delivered to Seller, Escrow Agent shall have no
obligation to either Seller or Buyer except to interplead the proceeds into an
appropriate court of competent jurisdiction. Escrow Agent may act upon any
instrument or other writing believed by Escrow Agent in good faith to be genuine
and to be signed and presented by the proper person. Escrow Agent shall not be
liable in connection with the performance by Escrow Agent of its duties
hereunder, except for Escrow Agent’s own fraudulent misconduct or gross
negligence. Escrow Agent shall be under no obligation to institute or defend any
action, suit or legal proceeding in connection herewith or to take any other
action likely to involve Escrow Agent in expense (except to interplead the
Deposit as aforesaid) unless first indemnified to its reasonable satisfaction by
Seller and Buyer.

(d) Notwithstanding anything to the contrary contained in this Agreement, if
Buyer elects to terminate this Agreement pursuant to Paragraph 6(b) below,
Escrow Agent is irrevocably authorized and directed to pay the Initial Deposit,
together with all interest earned thereon to Buyer, without the consent of, and
notwithstanding any objection by Seller.

3. Settlement. Settlement shall be held thirty (30) days after the expiration of
the Due Diligence Period, or on such earlier date as Buyer and Seller may
mutually agree, at such time and place as Buyer and Seller may mutually agree
(“Settlement”).

4. Condition of Title.

(a) Title to the Property shall be good and marketable and free and clear of all
liens and encumbrances. Between the time period commencing on the Effective Date
and ending on the earlier of Settlement or termination of this Agreement, Seller
agrees that it will take no voluntary action to convey any interest in the
Property to anyone other than Buyer nor will Seller encumber the Property. At
the time of Settlement, Seller will cause the Property to be released or
otherwise discharged from any lien, securing the payment of a sum certain
(“Lien”).

(b) Following the Effective Date, Seller will order a title search to be
performed with regard to the Property, and will cause a title insurance
commitment (“Title Commitment”) to be issued and delivered to Buyer with regard
to the Property, at Seller’s expense. In addition, Seller shall obtain and
deliver to Buyer, at its expense, a current ALTA/ACSM survey of the Property
(the “Survey”). The Title Commitment and the Survey shall be delivered to Buyer
no later than twenty (20) days after the Effective Date. Subject to Seller’s
timely delivery of the Title Commitment and Survey to Buyer, then on or before
the expiration of the Due Diligence Period (the “Title Objection Date”), Buyer
will give notice to Seller of (i) the existence of any title defect, lien, or
encumbrance which Buyer finds

 

-2-



--------------------------------------------------------------------------------

objectionable and (ii) any matter disclosed by the Survey which Buyer finds
objectionable (such matters being “Defects” and each being a “Defect”). If, by
the Title Objection Date, Buyer does not give notice to Seller of any Defects,
at the time of Settlement Buyer agrees to accept title to the Real Property
subject to the matters disclosed in the Title Commitment and Survey, except for
any Lien. If, by the Title Objection Date, Buyer gives notice to Seller of one
or more Defects, Seller shall, within five (5) days after receiving such notice,
give notice to Buyer that Seller will or will not attempt to cure such Defects
to Buyer’s reasonable satisfaction. If Seller elects not to attempt to cure the
Defects, Buyer shall be entitled, by giving notice to Seller within five
(5) days after receiving such notice from Seller, to terminate this Agreement
and have the Deposit returned to it. If Seller elects to attempt to cure the
Defects, but at the time of Settlement the Defects have not been cured, Buyer’s
sole option shall be either to (i) terminate this Agreement and receive back the
Deposit or (ii) complete Settlement and accept title to the Real Property
subject to the uncured Defects, without an abatement of the Purchase Price,
except to the extent of any Lien.

5. Representations and Warranties.

(a) Seller, to induce Buyer to enter into this Agreement and to complete the
sale and purchase of the Property hereunder, represents, warrants and covenants
to Buyer as follows:

(i) Any management, employment, service, equipment, supply, maintenance, water,
sewer, or other agreements or agreements with municipalities with respect to or
affecting the Property which will burden the Property or Buyer after Settlement,
to the extent of Seller’s knowledge, will be Seller’s responsibility to deliver
a copy of same to Buyer within three (3) business after the Effective Date.

(ii) There are no leases, whether oral or written, affecting the Property.

(iii) Seller is a duly existing Washington corporation and has the power and
authority to enter into this Agreement and to consummate the transactions herein
contemplated.

(iv) Neither the execution and delivery of this Agreement, nor compliance with
the terms and conditions of this Agreement by Seller, nor the consummation of
the sale, constitutes or will constitute a violation or breach of the Articles
of Incorporation of Seller, or of any agreement or judicial order to which
Seller is a party or to which Seller is subject.

(v) There are no proceedings pending or, to the best of Seller’s knowledge,
threatened by or against Seller in bankruptcy, insolvency or reorganization in
any state or federal court.

(vi) Seller has not granted any options or rights of first refusal to any party
to purchase or otherwise acquire any interest in the Property.

(vii) There is no action, suit, claim, proceeding or other investigation pending
or to Seller’s knowledge, threatened against the Property, before any court, or
other governmental authority or arbitrator.

(viii) Seller has not received written notice from any governmental authority
that the existing use, maintenance and operation of the Property violates any
applicable laws.

 

-3-



--------------------------------------------------------------------------------

(ix) There are no real estate tax contests or litigation related thereto
currently pending.

(x) To Seller’s knowledge, neither Seller nor any prior owner or user of the
Real Property has engaged in or permitted any operation or activities upon, or
any use or occupancy of the Property for the purpose of or in any way involving
the handling, manufacture, treatment, storage, use, generation, release,
discharge, refining, dumping or disposal of any hazardous materials in violation
of applicable laws. To Seller’s knowledge, no underground storage tanks are
presently located on, or have been removed from, or have been filled-in place at
the Property.

(xi) All utilities (e.g. gas, water, electric, telephone and cable) are
available to the property line of the Entire Property and Building Property.

Each of the representations and warranties of Seller shall terminate upon
Settlement.

(b) Buyer, to induce Seller to enter into this Agreement and to complete the
sale and purchase of the Property hereunder, represents, warrants and covenants
to Seller as follows:

(i) Neither the execution and delivery of this Agreement, nor compliance with
the terms and conditions of this Agreement by Buyer, nor the consummation of the
purchase, constitutes or will constitute a violation or breach of the Articles
of Incorporation of Buyer, or of any agreement or judicial order to which Buyer
is a party or to which Buyer is subject.

(ii) There are no proceedings pending or, to the best of Buyer’s knowledge,
threatened, by or against Buyer in bankruptcy, insolvency or reorganization in
any state or federal court.

(iii) Buyer is duly formed, validly existing and in good standing under the laws
of the State of Georgia. Buyer has duly authorized, executed and delivered this
Agreement.

Each of the representations and warranties of Buyer set forth above shall
terminate upon Settlement.

6. Conditions of Buyer’s Obligations. The obligation of Buyer under this
Agreement to purchase the Property from Seller is subject to the satisfaction at
Settlement of each of the following conditions (any one of which may be waived
in whole or in part by Buyer at or prior to Settlement):

(a) All of the representations and warranties by Seller set forth in this
Agreement shall be true and correct at and as of Settlement in all material
respects as though such representations and warranties were made at and as of
Settlement, except for changes therein expressly consented to by Buyer in
writing. Seller shall have performed, observed and complied with all material
covenants, agreements and conditions required by this Agreement to be performed
on its part prior to or as of Settlement.

(b) Buyer shall have a period from the Effective Date through the date which is
sixty (60) days thereafter (the “Due Diligence Period”) to conduct due diligence
investigations and analysis of the Property and all information pertaining to
the Property. If Buyer determines, for any or no reason, that it does not desire
to acquire the Property and notifies Seller by 5:00 p.m. Eastern Standard Time
or Eastern Daylight Time (as then currently applicable) on the last day of the
Due Diligence Period of its election to terminate this Agreement, the Initial
Deposit shall be returned to Buyer, this Agreement thereupon shall become void
and there shall be no further obligation or liability

 

-4-



--------------------------------------------------------------------------------

on either of the parties hereto, except as otherwise specifically provided
herein. Buyer’s failure to deliver notice to Seller of its election to terminate
this Agreement prior to 5:00 p.m. EST/EDT on the last day of the Due Diligence
Period shall be deemed a waiver of Buyer’s right to terminate this Agreement
pursuant to this Paragraph 6(b).

(c) Within three (3) days after the Effective Date, Seller shall deliver to
Buyer the items listed on Exhibit “C” attached hereto (collectively, “Seller’s
Materials”). Buyer shall keep Seller’s Materials and all information obtained by
Buyer as part of its due diligence review of the Property (“Buyer’s Materials”)
confidential and, except as may otherwise be required by law, shall not share
any of the foregoing with anyone other than Buyer’s directors, officers,
employees, lenders, investors, outside counsel, accounting firm, and other
professional consultants (all of whom are collectively referred to as the
“Related Parties”) who, in Buyer’s judgment, need to know such information for
evaluating a possible purchase of the Property.

(d) At Settlement, Seller shall deliver to Buyer duly executed originals of the
following:

(i) A special warranty deed to the Property duly executed and acknowledged by
Seller and in proper form for recording (the “Deed”);

(ii) An assignment and valid bill of sale for the Personal Property and
Intangible Property, without warranties except as to title to the Personal
Property and Intangible Property;

(iii) A Nonforeign Person Certification in the form attached hereto as Exhibit
“D”, as required under Section 1445 of the Internal Revenue Code and any
non-residency or similar form required under the laws of the State of New
Mexico;

(iv) To the extent not previously made available to Buyer, originals of the
following instruments (or copies if originals are unavailable):

(A) plans and specifications, environmental and engineering reports and studies
for the Real Property; and

(B) all permits and certificates of occupancy relating to the operation of the
Real Property;

(viii) All keys and combinations to locks at the Property, to the extent in
Seller’s possession;

(ix) An owner’s title affidavit in customary form reasonably acceptable to
Buyer’s title insurer;

(x) evidence that all management and leasing agreements have been terminated;
and

(xi) an unconditional Certificate of Occupancy or other municipal inspection
certificate or approval that may be required to be obtained as a condition to
the conveyance of the Real Property by Seller to Buyer. If applicable, Buyer
shall apply for and pay any fees required for any such certificate prior to the
Settlement. Seller will assist Buyer in so procuring any such certificate, but
will not be responsible for providing same.

 

-5-



--------------------------------------------------------------------------------

Unless all the foregoing conditions contained in this Section are satisfied
within the time period specified, or if no time period is specified, prior to or
at Settlement, Buyer or Seller may (i) extend the date for Settlement until such
conditions are satisfied (not to exceed thirty [30] days), or (ii) terminate
this Agreement and have the Deposit refunded to Buyer, or (iii) complete
Settlement, in which event this Agreement shall be read as if such conditions no
longer existed.

7. Possession. Possession of the Property shall be given to Buyer at Settlement,
free of any leases free of other claims to or rights of possession by delivery
of the Deed. The Deed shall be prepared by Seller at Seller’s expense.

8. Apportionments; Credits; Taxes.

1. (a) Real estate taxes, all utilities, operating expenses and other
apportionable income and expenses paid or payable by Seller shall be apportioned
pro rata on a per diem basis as of Settlement. Real Estate taxes shall be
apportioned based on the fiscal year of the taxing authority. Seller shall cause
any and all public utilities serving the Property to issue final bills to Seller
on the basis of readings made as of Settlement and all such bills shall be paid
by Seller.

(b) All bond transfer costs, property transfer and documentary taxes imposed on
or in connection with this transaction shall be paid by Seller. In addition,
Seller shall be responsible for paying the cost of the title insurance premium
in the amount of the Purchase Price. Buyer shall be responsible for the payment
of any and all title insurance endorsements that it elects to procure.

9. Condemnation. Seller covenants and warrants that Seller has not heretofore
received any notice of any condemnation proceeding or other proceeding in the
nature of eminent domain in connection with the Property. If prior to Settlement
any such proceeding is commenced or any change is made, or proposed to be made,
to the current means of ingress and egress to the Property or to the roads or
driveways adjoining the Property, or to change such ingress or egress or to
change the grade thereof, Seller agrees to notify Buyer thereof. Buyer then
shall have the right, at Buyer’s option, to terminate this Agreement by giving
written notice to Seller within five (5) days after receipt of such notice in
which event the Deposit shall be refunded to Buyer. If Buyer does not so
terminate this Agreement, Buyer shall proceed to Settlement hereunder as if no
such proceeding had commenced and will pay Seller the full Purchase Price in
accordance with this Agreement; Seller shall assign to Buyer all of its right,
title and interest in and to any compensation for such condemnation, and Seller
shall not negotiate or settle any claims for compensation prior to Settlement
without Buyer’s participation.

10. Default by Buyer. If Buyer, without the right to do so and in default of its
obligations hereunder, fails to complete Settlement, the Deposit shall be paid
to Seller. Such payment of the Deposit to Seller shall be deemed to be
liquidated damages for Buyer’s default and the receipt of same shall be Seller’s
exclusive and sole remedy, and Seller hereby waives any right to recover the
balance of the Purchase Price, or any part thereof, and the right to pursue any
other remedy permitted at law or in equity against Buyer.

11. Default by Seller. If Seller, without the right to do so and in default of
its obligations hereunder, fails to complete Settlement, Buyer, as its sole and
exclusive remedy, may elect to (a) have the Deposit returned to Buyer and be
reimbursed for its actual and documented out-of-pocket expenses,

 

-6-



--------------------------------------------------------------------------------

or (b) exercise the remedy of specific performance to cause Seller to convey to
Buyer title to the Property. The provisions of this Paragraph shall not limit
Buyer’s recourse against Seller with respect to Seller’s indemnification of
Buyer pursuant to Paragraph 13 below and any obligation of Seller under this
Agreement or any closing document that requires performance after Settlement.

12. Risk of Loss. Seller shall bear the risk of all loss or damage to the
Property from all causes except acts of Buyer until Settlement. Seller
represents that it has, and will maintain pending Settlement, a policy of fire
and extended coverage insurance in at least the full amount of the replacement
cost of all buildings and improvements located on the Property, if any. If at
any time prior to Settlement any portion of the Property is destroyed or damaged
as a result of fire or any other casualty whatsoever, Seller shall give notice
thereof to Buyer, and Buyer shall have the right, at Buyer’s option, to
terminate this Agreement by giving written notice to Seller within five (5) days
after receipt of Seller’s notice in which event the Deposit shall be refunded to
Buyer. If Buyer does not so terminate this Agreement, then, at Settlement, all
unpaid claims and rights in connection with any such losses shall be assigned to
Buyer, Seller shall pay to Buyer the amount of any “deductible” or uninsured
loss, and the Purchase Price shall not be affected.

13. Brokerage. Each party represents and warrants to the other that it has not
dealt with any broker other than Mr. Michael White of CBRE (“CBRE”). Seller
shall pay to CBRE at Settlement a commission pursuant to a separate agreement
between Seller and CBRE. Seller agrees to indemnify, defend and hold Buyer
harmless from and against any broker’s claim arising from any breach by Seller
of Seller’s representation and warranty in this paragraph. Buyer agrees to
indemnify, defend and hold Seller harmless from and against any broker’s claim
arising from any breach by Buyer of Buyer’s representation and warranty in this
paragraph. The foregoing indemnification obligations of Seller and Buyer shall
survive Settlement.

14. Operation of the Property Prior to Settlement. Prior to Settlement:

(a) Subject to the terms of the Lease Agreement, the Property shall be operated,
managed and maintained by Seller in its present condition, reasonable wear and
tear excepted.

(b) At reasonable times following reasonable notice, Buyer, its accountants,
architects, attorneys, engineers, contractors and other representatives shall be
afforded reasonable access as follows (collectively, “Buyer’s Access Rights”):

(i) to the Property to inspect, measure, appraise, test and make surveys of the
Property; provided, however, that Buyer shall be obligated to obtain Seller’s
prior approval for the performance of any invasive or intrusive environmental
testing, such approval not to be unreasonably withheld or delayed if same is
recommended by Buyer’s environmental engineer and Buyer’s written request to
Seller therefor is accompanied by a summary of the proposed scope of work; and

(ii) to the records and files relating to the Property, and at Buyer’s expense,
to make copies of such records and files; provided, however, that Buyer shall
return all copies of such records and files if Settlement does not occur under
this Agreement.

Buyer shall restore any area on the Real Property disturbed in the course of
Buyer’s testing to substantially the condition existing prior to any tests
conducted by Buyer. Prior to making any entry upon the Real Property, Buyer will
deliver to Seller an insurance certificate naming Seller as the certificate
holder, evidencing a minimum of $1,000,000.00 of comprehensive general liability
insurance

 

-7-



--------------------------------------------------------------------------------

and naming Seller as additional insured thereunder. Such certificate shall state
that the insurance coverage may not be canceled or modified except upon thirty
(30) days’ prior written notice to Seller. Buyer agrees to indemnify, defend,
and hold Seller harmless from and against any claim made against Seller as a
result of any entry upon the Real Property and any activities conducted thereon
by Buyer or on behalf of Buyer. The foregoing indemnification obligation of
Buyer shall survive Settlement and shall survive any termination of this
Agreement.

(c) Seller shall comply with all agreements and contractual arrangements
affecting the Property by which Seller is bound.

(d) Seller shall notify Buyer of Seller’s receipt of any notice from any party
alleging that Seller is in default of its obligations under any permit or
agreement affecting the Property, or any portion or portions thereof.

(e) No contract for or on behalf of or affecting the Property shall be
negotiated or entered into which cannot be terminated by Seller prior to
Settlement without charge, cost, penalty or premium.

15. Notice. All notices, requests and other communications under this Agreement
shall be in writing and shall be delivered (i) in person, (ii) by registered or
certified mail, return receipt requested, (iii) by recognized overnight delivery
service providing positive tracking of items (for example, Federal Express), or
(iv) by facsimile provided a copy is sent concurrently by one of the methods
described in (i), (ii) or (iii) above, addressed as follows or at such other
address of which Seller or Buyer shall have given notice as herein provided:

If intended for Seller:

and a copy to:

Keytronic Corporation

North 4424 Sullivan Road

Lower Level

Spokane Valley, Washington 99216

Attention:                         , Law Department

Fax: ( )

If intended for Buyer:

c/o Adevco Corporation

3867 Holcomb Bridge Road, Suite 800

Norcross, GA 30092

Attn: Michael Bell, Senior Vice President

Fax: (770) 441-7611

with a copy to:

Peter M. Hartman, Esquire

Hartman, Simons, Spielman & Wood, LLP

6400 Powers Ferry Road, NW

Suite 400

Atlanta, GA 30339

Fax: (770)303-1158

 

-8-



--------------------------------------------------------------------------------

All such notices, requests and other communications shall be deemed to have been
sufficiently given for all purposes hereof only upon receipt by the party to
whom such notice is sent. Notices by the parties may be given on their behalf by
their respective attorneys.

16. Non-Disclosure. Neither party shall make public disclosure with respect to
this transaction before the Settlement except:

(a) as may be required by law, including without limitation disclosure required
under securities laws, or by the Securities and Exchange Commission, or by the
rules of any stock exchange, or in connection with any filing or registration
made by either party as the issuer of publicly traded securities;

(b) to such, attorneys, accountants, present or prospective sources of
financing, partners, directors, officers, employees and representatives of
either party or of such party’s advisors who need to know such information for
the purpose of evaluating and consummating the transaction, including the
financing of the transaction; and

(c) as may be permitted specifically by the terms of this Agreement.

17. “As Is” Sale.

Buyer hereby represents and warrants to Seller that, except as otherwise
expressly set forth in this Agreement or in any agreement to be delivered at
Settlement, Buyer has not entered into this Agreement based upon any
representation, warranty, statement or expression of opinion by Seller or any
person or entity acting or allegedly acting for or on behalf of Seller with
respect to Seller or the Property, and Buyer acknowledges and agrees that,
except for the covenants, representations and warranties of Seller expressly
contained in this Agreement or in any agreement to be delivered at Settlement,
the Property shall be sold and conveyed (and accepted by Buyer at Settlement),
subject to the terms and provisions of this Agreement, AS IS, WHERE IS, WITH ALL
DEFECTS AND WITHOUT ANY WRITTEN OR ORAL REPRESENTATION OR WARRANTY WHATSOEVER,
EXPRESS OR IMPLIED OR ARISING BY OPERATION OF LAW.

18. Miscellaneous.

(a) Except as otherwise specifically provided in this Agreement, all
representations and warranties contained in this Agreement shall expire upon
Settlement.

(b) All times specified in this Agreement shall be of the essence of this
Agreement. If any date herein set forth for the performance of any obligations
by Seller or Buyer or for the delivery of any instrument or notice as herein
provided should be on a Saturday, Sunday or legal holiday, the compliance with
such obligations or delivery shall be deemed acceptable on the next business day
following such Saturday, Sunday or legal holiday. As used herein, the term
“legal holiday” means any state or federal holiday on which financial
institutions or post offices are generally closed in the state in which the Real
Property is located.

 

-9-



--------------------------------------------------------------------------------

(c) The captions in this Agreement are inserted for convenience of reference
only and in no way define, describe or limit the scope or intent of this
Agreement or any of the provisions hereof.

(d) Buyer may, without Seller’s consent, assign this Agreement to any parent,
subsidiary or affiliate of Buyer. This Agreement shall be binding upon and shall
inure to the benefit of the parties hereto and their respective heirs,
executors, administrators, legal representatives, successors and, to the extent
herein permitted, assigns.

(e) This Agreement, including the exhibits attached hereto, contains the whole
agreement as to the Property between Seller and Buyer and there are no other
terms, obligations, covenants, representations, statements or conditions, oral
or otherwise of any kind whatsoever concerning this sale and purchase. This
Agreement shall not be altered, amended, changed or modified except in writing
executed by the parties hereto.

(f) This Agreement shall be construed in accordance with the laws of the state
in which the Property is located.

(g) Both parties to this Agreement having participated fully and equally in the
negotiation and preparation hereof, this Agreement shall not be more strictly
construed, or any ambiguities within this Agreement resolved, against either
party hereto.

(h) Seller agrees not to solicit or accept any offers for the sale or lease of
the Property or enter into negotiations for the sale or lease of the Property as
long as this Agreement is in effect.

(i) This Agreement may be executed in counterparts, each of which shall be
deemed to be an original, but which together shall constitute one original
Agreement.

 

-10-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, intending to be legally bound, the parties have caused this
Agreement to be duly executed, under seal, as of the day and year first written
above.

 

Date: January 4, 2007   SELLER:   Keytronic Corporation,   a Washington
corporation   By:  

/s/ Ronald F. Klawitter

    Name: Ronald F. Klawitter     Title: Executive Vice President, CFO &
Treasurer       By:         Name:     Title:

 

Date: January 2, 2007   BUYER:     ADEVCO CORPORATION, a Georgia corporation  
By:  

/s/ J. Michael Bell

    Name: J. Michael Bell     Title: Executive Vice President

 

-11-



--------------------------------------------------------------------------------

Escrow Agent hereby joins in the execution of this Agreement for the purposes of
acknowledging receipt of the Initial Deposit and agreeing to hold the Initial
Deposit, and Additional Deposit, if made, in accordance with the terms of this
Agreement.

 

Date: December     , 2006

  FIRST AMERICAN TITLE INSURANCE   COMPANY   By:         Name:     Title:

 

-12-



--------------------------------------------------------------------------------

EXHIBIT “A”

LEGAL DESCRIPTION



--------------------------------------------------------------------------------

EXHIBIT “B”

PERSONAL PROPERTY

TO BE COMPLETED DURING DUE DILIGENCE



--------------------------------------------------------------------------------

EXHIBIT “C”

SELLER’S MATERIALS

Environmental Site Assessments.

Property Assessment Reports.

Existing Survey.

Existing Title Reports.

Notices of Violations.

Certificates of Occupancy.

Maintenance, Service and Capital Expenditure Reports.

Utility Bills.

Real Estate Tax Bills.

Warranties.

Any other information reasonably requested by Buyer from time to time.



--------------------------------------------------------------------------------

EXHIBIT “D”

NONFOREIGN PERSON CERTIFICATION

Section 1445 of the Internal Revenue Code provides that a transferee of a U.S.
real property interest must withhold tax if the transferor is a foreign person.
To inform the transferee that withholding of tax is not required upon the
disposition of a U.S. real property interest by Liberty Property Limited
Partnership (“Transferor”), the undersigned hereby certifies the following on
behalf of Transferor:

1. Transferor is not a foreign corporation, foreign partnership, foreign trust,
or foreign estate (as those terms are defined in the Internal Revenue Code and
income tax regulations);

2. The correct U.S. taxpayer identification number for Transferor is
                    ; and

3. The correct office address for Transferor is:

Transferor understands that this certification may be disclosed to the Internal
Revenue Service by the transferee and that any false statement contained herein
could be punished by fine, imprisonment, or both.

Under penalties of perjury, I declare that I have examined this certification
and to the best of my knowledge and belief, it is true, correct and complete,
and I further declare that I have authority to sign this document on behalf of
Transferor.

 

                                             ,

a                      corporation

By:

      Name:   Title:

Date:

   